Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The after final is filed on 10/06/2021. Claims 1 -9, 17 – 21, 27 – 31 and 39 - 43 are pending. Claims 10 – 16, 22 – 26, 32 – 38 and 44 – 48 are cancelled.
No claims are amended. As a result, the claims are entered and the previously presented rejections of claims 1 - 9, 17 – 21, 27 – 31 and 39 - 43 are maintained consistent with the reasons below.

Response to Arguments
3.	Applicant arguments filed on 10/06/2021 regarding claim rejections under 35 U.S.C. 103 are not persuasive. 
The Applicant states in scanned page 4 
“therefore, for at least the reasons presented above, Applicant submits that the combination of Babaei and Lim fails to teach or suggest “performing, at a first time during an ON duration of a discontinuous reception (DRX) cycle, measurements on one or more reference signals based, at least in part, on the pre-configuration information” and “determining if, at a second time during the ON duration after the first time, a trigger frame corresponding to the one or more reference signal transmissions has been received, wherein the trigger frame includes information for triggering the UE to perform the measurements on the one or more reference signals,” as recited in claim 1 and similar features recited in claims 17 and 21.”

The Applicant states in scanned page “in contrast, the UE in Applicant’s independent claim 1 first performs the measurement and later (e.g., after performing the measurements) checks to see whether a trigger to perform those measurements was previously received. In other words, in claim 1, the UE preemptively performs the measurements without first checking to see whether the trigger for these measurements has been received. See e.g., Originally-Filed Specification, J] [0108]-[0109]”

The Examiner respectfully disagrees, and Examiner respectfully submits that claim independent claim 1 recites in line 8 
“wherein the trigger frame includes information for triggering the UE to perform the measurements on the one or more reference signals; and
transmitting a measurement report corresponding to the measurements if the trigger frame has been received”
Therefore as per claim limitations of claim 1,  UE does not perform measurement first and later (e.g., after performing the measurements) checks to see whether a trigger to perform those measurements was previously receive.

The Applicant states in scanned page 4 “first, however, paragraph [0135] of Lim describes a method that is completely performed by a base station, whereas independent calim 1 is performed by user equipment”

“A method of wireless communication by a user equipment (UE), comprising:
receiving pre-configuration information for one or more reference signal transmissions;
performing, at a first time during an ON duration of a discontinuous reception (DRX) cycle, measurements on one or more reference signals based, at least in part, on the pre- configuration information;”
Therefore, independent claim 1 describes UE perform measurement of reference signal after UE receives a pre-configuration information from base station.

As per Lim et al. in para [0012] base station configures the timing of the CSI-RS transmissions, expected CSI reports and C-DRX periodicity to coordinate with the UE. If the timing of a current transmission of a periodically transmitted CSI-RS coincides with an on-duration of the UE, e.g. when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period, the base station transmit the CSI-RS.
If the timing of the transmission of a current periodically transmitted CSI report transmitted by the UE coincides with an on-duration of the UE, then the UE perform the necessary measurements based on the CSI-RS and transmit the CSI-RS report to the base station.

Lim also discloses in para [0136] Fig. 10,  the UE identify a time `x` i.e., first time, when a first CSI report is scheduled to be transmitted after the UE enters a C-DRX on-duration period (1054). The UE may similarly identify the timing (for example, a time `y`) 
The UE may determine whether the aforementioned CSI report corresponds to the aforementioned CSI-RS by evaluating the relative positions of time x and time y with respect to the specified time period, e.g. TH1, by which transmission of the CSI-RS may be expected to precede transmission of the corresponding CSI report (1058). 
If the determination indicates that the timing of the transmission of the scheduled periodic CSI-RS corresponding to the CSI report (the point in time that precedes the transmission time x of the CSI report by the specified time period, e.g. TH1) falls outside the on-duration of the UE ("Yes" at 1058), the UE may receive the aperiodic CSI-RS transmitted by the base station to the UE at a point in time ('x-TH2') that coincides with (falls within) the on-duration of the UE, and UE measure  the CSI accordingly (1060).

Therefore, Lim also discloses UE receives CSI occasion ‘y’ in ON duration and measures CSI-RS.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Lim with the teaching of Babaei because Lim teaches that coordinating the transmission and reception of CSI-RSs and corresponding CSI reports by base station and UE would facilitate power savings in the UE while still transmitting up-to-date CSI reports to the base station. (Lim [0132])



And in para [0188] P-bits in the triggering message can be used to indicate one TCIs from L>1 configured TCIs states for the current triggered CSI-RS resource transmission and the UE can be requested to assume to use the QCL configuration indicated by the indicated TCI state in the triggering message to receive the transmission of those CSI-RS resources.
Further discloses in para [0187] a set of K>=1 CSI-RS resources can be configured to one UE and a TCI state can be configured to this CSI-RS set. When the UE is configured to receive/measure one or more CSI-RS resources in this set, the UE can be requested to use the QCL configuration indicated by that TCI state to receive and measure the transmission of one or more CSI-RS resources in that set for beam reporting and/or CSI reporting.
Therefore Guo discloses that CSI-RS resource is triggered, P-bits in the triggering message can be used to indicate one TCIs from L>1 configured TCIs states for the current triggered CSI-RS resource transmission [0186] i.e., re-configuration information comprises a first transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions; and also the trigger frame includes a second TCI state for the one or more reference signal transmissions.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413